Exhibit 10.1

 

DIRECTOR AGREEMENT

 

THIS DIRECTOR AGREEMENT (the “Agreement”), dated as of September 30, 2011, is
made and entered into by and between NCO Group, a Delaware corporation (the
“Company”), and Marc Simon (the “Director”).

 

WHEREAS, pursuant to Section 2.2(a) of that certain Stockholders Agreement dated
November 15, 2006, by and among the Company, One Equity Partners II, L.P. and
certain of its affiliates (“OEP”), and each of the Company’s other stockholders
named therein, as amended from time to time (the “Stockholders Agreement”), OEP
has designated the Director to serve as an independent member of the Company’s
Board of Directors; and

 

WHEREAS, the Company desires to retain the services of the Director in the
capacity as an independent member of the Company’s Board of Directors, and the
Director desires to provide such services in such capacity, on the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreement contained herein and intending to be bound hereby, the parties agree
as follows:

 

1.                                       Duration of Agreement.  This Agreement
is effective on the date set forth above and shall govern the Director’s
continued service with the Company until that service ceases in accordance with
Section 8 hereof.

 

2.                                       Background Check.  By executing this
Agreement, the Director hereby consents to and agrees to execute any documents
or to take any other actions reasonably necessary or desirable to facilitate the
Company’s performance of a full background check, including a report of the
Director’s credit.

 

3.                                       Duties.  The Director shall serve as a
director on the Company’s Board of Directors (the “Board”) and, in such
capacity, shall provide those services required of a director as are customarily
associated with and are incident to the position of director, performed in
accordance the Company’s certificate of incorporation and bylaws, as may be
amended from time to time, and under the corporate law of the jurisdiction of
incorporation of the Company, the federal securities laws and other state and
federal laws and regulations, as applicable.  Without limiting the generality of
the foregoing, the Director shall attend meetings of the Board on an as needed
basis.  The Director shall faithfully, competently and diligently perform to the
best of his ability all of the duties required of him as a director of the
Company.

 

4.                                       Compensation.  In consideration of his
service on the Board, the Director will be entitled to compensation as set forth
on Schedule A hereto.

 

5.                                       Reimbursement of Expenses.  The Company
will pay or reimburse the Director for all reasonable out of pocket business
expenses incurred or paid by the Director in the performance of his duties and
responsibilities for the Company in accordance with the expense reimbursement
policies of the Company, as may be amended from time to time.

 

6.                                       Indemnification and Advancement of
Expenses.  The Director shall be entitled to indemnification and advancement of
expenses on the terms set forth in the Company’s certificate

 

--------------------------------------------------------------------------------


 

of incorporation and bylaws, current copies of which are being delivered to you
concurrently herewith.  The Company shall maintain directors and officers
liability insurance, which provides coverage for the Director on terms and
conditions approved by the Company in an amount and pursuant to policies
reasonably equivalent to such insurance policies of the Company in effect as of
the date hereof at all times during your term as director and for no less than 6
years thereafter.  If the Company offers any additional indemnification or
insurance, whether pursuant to an agreement or otherwise, to any non-employee
director of the Company in his capacity as such, the Company shall offer the
same to you.

 

7.                                       Status.  Director hereby acknowledges
and agrees that he shall not be considered an employee of the Company for any
purpose.  The Director acknowledges that he will not be eligible to participate
in any retirement, welfare, or other benefit plan maintained by the Company for
its employees.  The Director agrees that he will not make any claim for such
benefits.

 

8.                                       Termination.  This Agreement and the
Director’s service as a director of the Company shall automatically terminate
upon the death of the Director or the Director’s failure to win election or
re-election to the Board. In addition, the Director may terminate Director’s
service as a director of the Company for any reason upon five (5) days advance
written notice to the Company.  The Director may be removed as a member of the
Board of Directors in the manner set forth in the Company’s certificate of
incorporation or bylaws, as applicable.  As a designee of OEP, the Director may
be removed (with or without cause) by OEP at any time. In the event of any
termination of Director’s service as a director of the Company or removal of
Director as a director of the Company, in each case for any reason, this
Agreement shall terminate concurrently therewith and the Company will have no
further obligation or liability to the Director hereunder.  The Director shall
be paid any compensation owed to him through the date of such termination.

 

9.                                       Miscellaneous.

 

9.1.                              Cooperation.  The Director further agrees
that, subject to reimbursement of his reasonable expenses, he will cooperate
fully with the Company and its counsel with respect to any matter (including
litigation, investigations, or governmental proceedings) in which the Director
was in any way involved during his service to the Company.  The Director shall
render such cooperation in a timely manner on reasonable notice from the
Company.

 

9.2.                              Section 409A.

 

9.2.1.                     Notwithstanding anything herein to the contrary,
except to the extent any expense, reimbursement or in-kind benefit provided to
the Director does not constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and its implementing regulations and guidance, (i) the amount of
expenses eligible for reimbursement or in-kind benefits provided to the Director
during any calendar year will not affect the amount of expenses eligible for
reimbursement or in-kind benefits provided to the Director in any other calendar
year, (ii) the reimbursements for expenses for which the Director is entitled to
be reimbursed shall be made on or before the last day of the calendar year
following the calendar year in which the applicable

 

2

--------------------------------------------------------------------------------


 

expense is incurred and (iii) the right to payment or reimbursement or in-kind
benefits hereunder may not be liquidated or exchanged for any other benefit.

 

9.2.2.                     Anything to the contrary herein notwithstanding, all
benefits or payments provided by the Company to the Director that would be
deemed to constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code are intended to comply with Section 409A of the Code,
provided that neither the Company nor any of its affiliates shall have any
liability to the Director in the event that this Agreement is determined to not
so comply.  Notwithstanding anything in this Agreement to the contrary,
distributions of “nonqualified deferred compensation” (within the meaning of
Section 409A of the Code) may only be made under this Agreement upon an event
and in a manner permitted by Section 409A of the Code or an applicable
exemption.

 

9.3.                              Section 280G.  Notwithstanding any other
provision of this Agreement or any other agreement or arrangement between the
Director and the Company or any of its affiliates, if any payment or benefit due
under this Agreement, together with all other payments and benefits that the
Director receives or is entitled to receive from the Company or any of its
subsidiaries, affiliates or related entities, will constitute an “excess
parachute payment” (as that term is defined in Section 280G(b)(1) of the Code
and related regulations), such payments and benefits will be reduced by the
minimum amount necessary to ensure that no portion thereof will fail to be
tax-deductible by the Company or its affiliates by reason of Section 280G of the
Code.  If a reduction to the payments or benefits otherwise payable under this
Agreement or any other agreement or arrangement between the Director and the
Company or any of its affiliates is required pursuant to this Section 10.3, such
reduction shall be applied first against the latest scheduled cash payments;
second to current cash payments; third to any equity or equity derivatives that
are included under Section 280G of the Code at full value rather than
accelerated value; fourth to any equity or equity derivatives included under
Section 280G of the Code at an accelerated value (and not at full value), which
shall be reduced with the highest value reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24); and fifth to any
other non-cash benefits.

 

9.4.                              Other Agreements.  The Director represents and
warrants to the Company that there are no restrictions, agreements or
understandings whatsoever to which he is a party that would prevent or make
unlawful his execution of this Agreement, that would be inconsistent or in
conflict with this Agreement or the Director’s obligations hereunder, or that
would otherwise prevent, limit or impair the performance by the Director of his
duties under this Agreement.

 

9.5.                              Successors and Assigns.  The Company may
assign this Agreement to any affiliate or to any successor to its assets and
business by means of liquidation, dissolution, sale of assets or otherwise.  The
duties of the Director hereunder are personal to the Director and may not be
assigned by him.

 

9.6.                              Governing Law and Enforcement.  This Agreement
will be governed by and construed in accordance with the laws of the State of
Delaware, without regard to the principles of conflicts of laws.  Any legal
proceeding arising out of or relating to this Agreement will be instituted in a
state or federal court in the State of Delaware, and the Director and the
Company hereby consent to the personal and exclusive jurisdiction of such
court(s) and hereby

 

3

--------------------------------------------------------------------------------


 

waive any objection(s) that they may have to personal jurisdiction, the laying
of venue of any such proceeding and any claim or defense of inconvenient forum.

 

9.7.                              Waivers.  No term or condition of this
Agreement shall be deemed to have been waived, except by a statement in writing
signed by the party against whom enforcement of the waiver is sought.  Any
written waiver shall not be deemed a continuing waiver of such term or condition
and shall not constitute a waiver as to any act other than that specifically
waived.

 

9.8.                              Severability.  Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law.  However, if any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability will not affect any other provision,
and this Agreement will be reformed, construed and enforced as though the
invalid, illegal or unenforceable provision had never been herein contained.

 

9.9.                              Survival.  This Agreement will survive the
cessation of the Director’s service to the extent necessary to fulfill the
purposes and intent of this Agreement.

 

9.10.                        Notices.  Any notice or communication required or
permitted under this Agreement will be made in writing and (a) sent by overnight
courier, (b) mailed by overnight U.S. express mail, return receipt requested or
(c) sent by telecopier.  Any notice or communication to the Director will be
sent to the Director’s home address as reflected in the Company’s files.  Any
notice or communication to the Company will be sent to the Company’s principal
executive offices, to the attention of its Chief Executive Officer. 
Notwithstanding the foregoing, either party may change the address for notices
or communications hereunder by providing written notice to the other in the
manner specified in this paragraph.

 

9.11.                        Entire Agreement; Amendments.  This Agreement
contains the entire agreement and understanding of the parties hereto relating
to the subject matter hereof, and merges and supersedes all prior and
contemporaneous discussions, agreements and understandings of every nature
relating to that subject matter.  This Agreement may not be changed or modified,
except by an agreement in writing signed by each of the parties hereto.

 

9.12.                        Section Headings.  The headings of sections and
paragraphs of this Agreement are inserted for convenience only and will not in
any way affect the meaning or construction of any provision of this Agreement.

 

9.13.                        Counterparts; Facsimile.  This Agreement may be
executed in multiple counterparts (including by facsimile signature), each of
which will be deemed to be an original, but all of which together will
constitute but one and the same instrument.

 

[Signature page follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Director has executed this Agreement, in each
case on the date first above written.

 

 

NCO GROUP, INC.

 

 

 

By:

/s/ Joshua Gindin

 

 

Name: Joshua Gindin

 

 

Title: EVP

 

 

 

 

 

MARC SIMON

 

 

 

  /s/ Marc S. Simon

 

[Signature Page to Director Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

DIRECTOR COMPENSATION

 

Independent Director Annual Compensation

·                                          $100,000 retainer (payable in
quarterly installments)

 

·                                          Optional health insurance coverage
under the Company’s health insurance plan

 

·                                          Reimbursement of expenses incurred in
attending meetings of the Board of Directors and the committees thereof

 

--------------------------------------------------------------------------------